


Exhibit 10.7(d)

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 5 TO WORK STATEMENT NB-3

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into a Clinical
Trial Services Agreement dated March 29, 2011 (“Agreement”) and Work Statement
NB-3 under the Agreement (“Work Statement NB-3”) as of February 21, 2013
(“Effective Date”), and entered into an Amendment No. 1, Amendment No. 2,
Amendment No. 3 and Amendment No. 4 to Work Statement NB-3 as of February 28,
2014, March 23, 2015, July 8, 2015 and October 21, 2015 (as amended, “Work
Statement NB-3”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 5 to Work Statement NB-3 (“Amendment No. 5”)
effective as of January 15, 2016 (“Amendment Date”). Capitalized terms used in
this Amendment No. 5 and not defined herein are used with the meanings ascribed
to them in the Agreement and Work Statement NB-3.

 

The purpose of this Amendment no. 5 is to collect individual patient drug
accountability log for patients in Radius’ BA058-05-003 clinical trial.

 

NOW THEREFORE, in consideration of the mutual promises contained in the
Agreement and for other good and valuable consideration the receipt and adequacy
of which each of the parties does hereby acknowledge, the parties hereby agree
to the terms of this Amendment No. 5 to Work Statement NB-3 as follows:

 

1. Additional Monitoring Services:

 

(a)         At Radius’ request, NB will perform additional Monitoring Visits at
the sites listed in section 1(b) to collect patient specific drug logs in
Radius’ BA058-05-003 clinical trial.

 

(b)         NB shall collect drug logs at sites: 102, 103, 111, 121, 123, 124,
131, 132, 133, 141, 145, 151, 161 and 181. It is estimated that 45 monitoring
days are needed to collect the drug logs at the aforementioned sites. Other
sites may be added to the list if the sites are not willing to make copies
themselves.

 

(c)          NB shall coordinate drug log collection at all sites except US
sites and site 101, including sites not mentioned in 1(b). This is done remotely
by asking for the site’s assistance in copying the drug logs and sending the
documents to the appropriate individual.

 

(d)         Radius will compensate NB for the Monitoring Services as set forth
in Attachment 1.  All documents should be collected and sent to Radius by 29
February 2016, if at all possible.

 

This Amendment No. 5 to Work Statement NB-3 contains the following Attachments,
each of which is made a part hereof:

 

Attachment 1     –     Budget Summary including Payment Schedule

 

2. Ratification.  Except to the extent expressly amended by this Amendment
No. 5, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-3 are hereby ratified and confirmed and shall remain in full force
and effect. The term “Work Statement NB-3”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-3 as amended by this
Amendment No. 5.

 

/s/GW

 

--------------------------------------------------------------------------------


 

3.  General.  This Amendment No. 5 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

IN WITNESS WHEREOF the parties have caused this Amendment No. 5 under Work
Statement NB-3 to be executed by their respective duly authorized officers, and
have duly delivered and executed this Amendment No. 5 under seal as of the
Amendment Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

 

 

 

/s/ Gregory C. Williams

 

/s/ Jeppe Ragnar Andersen

By: Gregory C. Williams

 

By:

Title: Chief Development Officer

 

Title: CEO

22 Jan 2016

 

 

 

 

 

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

 

Herlev Hovedgade 205-207

Cambridge, MA 02139

 

2730 Herlev

USA

 

Denmark

Attn: President & CEO

 

Attn: CEO, Jeppe Ragnar Andersen

Phone: 01.617.551.4700

 

Phone: 45.4452.5252

Fax: 01.617.551.4701

 

Fax: 45.4452.521

 

2

--------------------------------------------------------------------------------


 

Attachment 1 - Budget

 

Budget and Invoicing Schedule

 

NB shall submit monthly invoices to Radius in accordance with the following on a
work performed basis:

 

·                  EUR 2,500 per monitoring day as per section 1(b) (not to
exceed EUR 112,500)

 

·                  EUR 150 per site not listed in section 1(b) for which NB
coordinates collection of drug logs through the site staff. Details of the cost
will itemized on the invoice.  It is anticipated that this will not exceed 8
sites (or EUR 1,200)

 

·                  Any costs outside this agreement (i.e. additional fees
required by sites for time and materials above the EUR 150) will be managed on a
case-by-case basis and must be approved by Radius.

 

Pass-through includes shipping and office supplies. Shipping will wherever
possible be done on Radius’s UPS account.

 

/s/GW

 

3

--------------------------------------------------------------------------------
